Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 11, 18 are objected to because of the following informalities:  The claims recite the language “instance s set” which appears to be in error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 7, 8, 9, 10, 11, 14, 15, 16, 17, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VanBlon et al. (US 2015/0033303) hereafter VanBlon.
1. VanBlon discloses a method comprising: 
identifying, by one or more processors, textual data of a user (para 82); 
generating, by one or more processors, a set of password parameters for a password, wherein the password parameters include the textual data of the user (para 82); 
identifying, by one or more processors, one or more password dynamisms of the user from one or more sources, where the one or more password dynamisms are dynamic inputs, from the user, to an authentication device (para 88); 
modifying, by one or more processors, the textual data to include a text placeholder, wherein the text placeholder includes a replacement parameter that induces the user to provide a password dynamism of the one or more password dynamisms of the user from the one or more sources (para 90; see also para 83, 92); and 
configuring, by one or more processors, the set of password parameters for the password of the user based at least in part on the one or more password dynamisms of the user from the one or more sources (para 91-94).

2. VanBlon discloses the method of claim 1, further comprising: in response to the user providing one or more inputs to an authentication request, determining, by one or more processors, a validation status of the user based at least in part on the one or more inputs of the user and the configured set of password parameters for the password of the user (para 95-96).

3. VanBlon discloses the method of claim 1, further comprising: determining, by one or more processors, whether the configured set of password parameters are compromised based at least in part on a validation transaction (para 91-94, determines if valid/invalid [validity is the determination and how that data is labeled (i.e. unacceptable, compromised, invalid, etc.) is a design decision]).

4. VanBlon discloses the method of claim 1, wherein configuring the set of password parameters for the password of the user based at least in part on the one or more password dynamisms of the user from the one or more sources, further comprises: determining, by one or more processors, one or more sets of conditions of an operating device of a computing device of the user (para 74); and generating, by one or more processors, one or more passwords configurations, wherein respective instances of the one or more passwords configurations correspond to a respective instance s set of conditions of the one or more sets of conditions (para 74; para 82-83, 91-94, see above).

7. VanBlon discloses the method of claim 1, wherein configuring the set of password parameters for the password of the user based at least in part on the one or more password dynamisms of the user from the one or more sources, further comprises: identifying, by one or more processors, a gesture of the user prior to entering the password that includes the set of password parameters; and determining, by one or more processors, whether to invoke the configured set of password parameters based at least in part on a task corresponding to the gesture (para 10, 44, 79, 96, access control to resources and user selections [a user selection is a gesture]).

Claims 8, 9, 10, 11, 14, 15, 16, 17, 18, and 20 are similar in scope to claims 1, 2, 3, 4, and 7 and are rejected under similar rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanBlon as applied to claim 1, 8, 15 above, and further in view of Regen et al. (US 2020/0272729) hereafter Regen.
5. VanBlon discloses the method of claim 1, but does not explicitly disclose wherein configuring the set of password parameters for the password of the user based at least in part on the one or more password dynamisms of the user from the one or more sources, further comprises: defining, by one or more processors, a time period corresponding to the replacement parameter that includes a time-lapse key stroke entry password dynamism for the set of password parameters.  Regen discloses a quantum secure password application including one or more password dynamisms of the user from the one or more sources, further comprises: defining, by one or more processors, a time period corresponding to the replacement parameter that includes a time-lapse key stroke entry password dynamism for the set of password parameters (para 9-10).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of VanBlon with the implementation of Regen in order to add complexity to the password (para 5).

Claims 12 and 19 are similar in scope to claim 5 and are rejected under similar rationale.

Claim(s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanBlon as applied to claim 1, 8 above, and further in view of Fukui et al. (US 2017/0118642) hereafter Fukui.
6. VanBlon discloses the method of claim 1, but does not explicitly disclose wherein configuring the set of password parameters for the password of the user based at least in part on the one or more password dynamisms of the user from the one or more sources, further comprises: identifying, by one or more processors, an image in an operating environment of a computing device of the user; and modifying, by one or more processors, the text placeholder of the textual data to include text within the image.  However, in an analogous art, Fukui discloses authentication including identifying, by one or more processors, an image in an operating environment of a computing device of the user (fig 14 and corresponding text); and modifying, by one or more processors, a text placeholder of the textual data to include text within the image (para 145).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of VanBlon with the implementation of Fukui in order to prevent third parties from accessing the password (para 146).

Claim 13 is similar in scope to claim 6 and is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439